Mr. Justice Wright delivered the opinion of the court. Appellants have appealed to this court, under the provisions of the act of June 14, 1887, from an interlocutory decree of the Circuit Court appointing a receiver. The Bloomington Department Store, a corporation, with a capital stock of $20,000, became indebted to various persons in the aggregate of about $20,000. On October 28, 1898, judgments had been taken, and executions issued against it for a total of $11,724.28, besides several attachments. Its place of business was closed and its assets in the possession of the sheriff, by virtue of the executions and writs of attachment, who had. advertised to sell all of its tangible property on the 5th day of November, 1898, and the corporation had ceased to do business. A bill in equity was 'presented to the Circuit Court by appellees as stockholders of the corporation, in which was stated in substance, the above recited facts, with the additional statement that a sale by the sheriff of the stock of goods seized under such executions would result in sacrifice, and prayed for the appointment of a receiver to take possession of such goods and sell the same under the direction of the court to the best advantage, and the proceeds of such sale distributed according to law and equity; that the corporation be dissolved, and for general relief. A supplemental bill, so-called, was filed, showing that the stockholders and directors had resolved and determined to cease doing business; to surrender the charter and dissolve the corporation. Upon these bills, after notice and hearing, the court appointed a receiver as prayed, from which appellant prosecutes this appeal. It is insisted that the decree appointing the receiver should be reversed chiefly for the reason, it is argued, the court had no jurisdiction of the subject-matter of the original bill, and as that was defective a supplemental bill ivas nugatory. We are not inclined to treat the form in which the facts were presented in a technical manner, and inasmuch as it does not appear that process had been issued upon the bill as originally presented, we see no valid -reason why the supplemental bill, so-called, should not be treated as an amendment, and if the facts as they appeared to the chancellor at the time the order was made, without reference to the form in which they were presented, were such as would make a good bill if properly embodied therein, and if there was a bill that could be amended, then if from such facts the court had jurisdiction of the subject-matter of the bill, the decree appointing the receiver, being interlocutory merely, would be sustained. We are of the opinion, however, that the supplemental bill added nothing to the original bill in respect to jurisdictional facts. It seems to us clear from the statements of such bill, omitting the conclusions of the. pleader in that respect, that the corporation had ceased to do business. It is the common observation of all that a corporation with no greater assets than this and all these in the hands of the sheriff for sale under execution for the amounts shown in this case, with no means of extricating itself, becomes hopelessly insolvent, and from thenceforth ceases to do business. The chancellor was warranted in this conclusion, and this being true, under section twenty-five of the corporation act, the jurisdiction of the court to dissolve and close up the business of the corporation and appoint a receiver is undoubted. Counsel for appellants with much earnestness have insisted that the case People v. Weigley, 155 Ill. 502, is conclusive against the decree before us. The conclusion of the court upon the facts in that case must be accepted as they are set forth in the opinion, but we do not understand that the findings of fact therein stated are to be applied as law in all other cases. So far as that case determines and defines the law, all the courts are bound by it, but no further. In that case the court said : “ The cessation of business by a corporation because of the levy of attachments upon its property, is not a ceasing to do business within the meaning of the statute authorizing its dissolution by a court of equity, and the appointment of a receiver, to which only part of the creditors are made parties.” We do not understand this statement is an announcement of the law merely, but a conclusion from an evidentiary fact, namely, that the levy of certain attachment writs in that case upon the property of the corporation was not a ceasing to do business within the meaning of the statute. Such, however, is not the fact in the case presented; for it appears here that there were final judgments amounting to nearly the value of the assets of the corporation, upon which executions had been issued and levied upon the property and it advertised for sale, and that the stockholders and all the creditors would be injured by such sacrifice as a sale under such executions would produce, and that a receiver, under a conservative sale to be directed by the court, would prevent such sacrifice, to the advantage of all persons interested. It is also beyond dispute that the fact is that a sale by either sheriff or receiver was inevitable, the corporation having no power or means to prevent it, this fact alone being equal to a demonstration that the corporation was insolvent, and had permanently ceased to do business. We are therefore of the opinion the Weigley case has no application to the facts in this case, and that such facts as they appeared to the Circuit Court, and as shown by the record in this court, fully sustain the decree and it will therefore be affirmed. Decree affirmed.